389 F.2d 1005
68-1 USTC  P 9270
Mary DZIERZAWSKI, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 17604.
United States Court of Appeals Sixth Circuit.
Feb. 20, 1968.

Mary Dzierzawski, in pro. per.
Issie L. Jenkins, Department of Justice, Washington, D.C., Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson, David O. Walter, Attorneys, Department of Justice, Washington, D.C., on brief, for respondent.
Before O'SULLIVAN and PECK, Circuit Judges, and CECIL, Circuit Judge.

ORDER

1
This cause came on to be heard upon the record and upon the briefs and argument of the petitioner, who appeared in pro. per., and counsel for the government.  Upon due consideration, the Court is of the opinion that no errors were committed by the Tax Court in its disposition of this matter and the case should be affirmed upon the opinion of the Tax Court.


2
Now, therefore, it is ordered that the judgment of the Tax Court be, and it is, hereby affirmed.